DETAILED ACTION
	The Amendment filed on 08/04/2021 has been entered. Claims 7 and 12 have been previously withdrawn. Therefore, claims 1-20 are now pending in the application.
Allowable Subject Matter
Claims 17 is allowed. In particular, the limitation “in the compact configuration of the base panel, at least one sub-panel of at least two hinged pairs of the plurality of sub-panels is folded relative to the other along at least partially open respective ones of the plurality of hinges such that at least three of the plurality of subpanels form a pocket there between, the pocket sized to receive and contain therein the at least one stabilizing member, and wherein, with the base panel in the compact configuration, the at least one stabilizing member is disposed in the pocket for transportation or storage thereof together with the base panel” incorporated into the base claim and intervening claims has overcome the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 12, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettler et al. (U.S. Patent No. 10,655,324 with provisional filing date June, 30, 2016).
As per claim 1, Hettler et al. teaches a torsion box panel assembly (figures 3A-3C), comprising: a plurality of sub-panels (102, 104, 106) each defining a respective 
As per claim 2, Hettler et al. teaches at least one of the plurality of hinges comprises a hinge member secured to each one of a respective pair of the plurality of subpanels (as illustrated, the hinges are secured to each one of a respective pair of the plurality of subpanels; figures 1A-1C).
As per claim 3, Hettler et al. teaches the hinge member is a flexible hinge member (hinge portions 110, 112 may also be formed by cutting nearly through one side of the foam insulation board 100, leaving a portion near the surface of the board 100 to operate as a hinge portion 110, 112…hinge portions 110, 112 may also be bidirectional or unidirectional; col. 3, lines 40-45; therefore it is understood that it would be a flexible hinge).
As per claim 4, Hettler et al. teaches the core of each of the plurality of sub-panels has a first surface (top surface of foam board) secured to the first surface of the first respective skin (it is understood that the top surface would be secured to the first surface of the barrier material [not shown]) and a second planar surface opposite the first surface of the core of the sub-panel (bottom surface of foam board), and wherein, in the expanded configuration of the base panel, the second planar surfaces of the cores of all of the plurality of sub-panels are substantially co-planar (figure 1C), and wherein the base panel, in the expanded configuration, has a second planar panel surface (bottom surface of the base panel) opposite the first planar panel surface (figure 1C) 
As per claim 8, Hettler et al. teaches each of the plurality of sub-panels further include a second skin (air and/or moisture barrier on one or both sides; col. 2, lines 50-55) having a first surface (top surface of barrier [not labeled]) secured to the core (it is understood that a first surface of the barrier would be secured to the foam board) and a second planar surface (bottom surface of barrier [not labeled]) opposite the secured first surface of the second skin (it is understood that the barrier by definition would have an opposite surface), such that the first surfaces of the first and second skins are spaced apart by the core (it is understood that barriers on both sides of the foam board would be spaced apart by the foam board core).
As per claim 9, Hettler et al. teaches each of the plurality of hinges comprises an open end (defined by the interface between the open top edges between panels 104 and 106; figure 1B) and a closed end (defined by the interface between the closed bottom edges between panels 104 and 106; figure 1B), opposite the open end (figure 1B), about which at least one of a respective pair of the plurality of sub-panels folds relative to the other as the hinge opens and closes (figures 1A-1C), wherein the open ends of the plurality of hinges each comprise at least adjacent or abutting sides of the second skins extending along the sub-panel lengths of a respective pair of the plurality of sub-panels (figures 1A-1C).
As per claim 10, Hettler et al. teaches the closed ends of the plurality of hinges each comprise a hinge member secured to each one of a respective pair of the plurality of subpanels opposite the open end of the respective hinge (as illustrated, the hinge is 
As per claim 11, Hettler et al. teaches at least one of the hinge members is a flexible hinge member (hinge portions 110, 112 may also be formed by cutting nearly through one side of the foam insulation board 100, leaving a portion near the surface of the board 100 to operate as a hinge portion 110, 112…hinge portions 110, 112 may also be bidirectional or unidirectional; col. 3, lines 40-45; therefore it is understood that it would be a flexible hinge).
As per claim 13, Hettler et al. teaches in the expanded configuration of the base panel, the second planar surfaces of the second skins of all of the plurality of sub-panels are substantially co-planar (figure 1C), and wherein the base panel, in the expanded configuration, has a second planar panel surface (bottom surface of the base panel) opposite the first planar panel surface (figure 1C) and defined, at least in part, by a combination of the co-planar second planar surfaces of the second skins of each of the plurality of sub-panels (figure 1C).
As per claim 16, Hettler et al. teaches the base panel further has a compact configuration (figure 4A) for transportation or storage of at least the base panel prior to securing the at least one stabilizing member to the first planar panel surface thereof (it is understood that the compact configuration would allow for transportation or storage of at least the base panel prior to securing the at least one stabilizing member to the first planar panel surface thereof), and wherein at least one of a hinged pair of the plurality of sub-panels is folded relative to the other along an at least partially open respective one of the plurality of hinges in the compact configuration of the base panel (figure 4A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettler et al. (U.S. Patent No. 10,655,324 with provisional filing date June, 30, 2016) in view of Eaton (U.S. Patent No. 4,015,392).
As per claim 18, Hettler et al. fails to disclose the at least one stabilizing member comprises a plurality of decorative panels each secured to and together covering entirely the first planar surface of the base panel, the plurality of decorative panels having lengths extending parallel with the base panel length, at least some of the plurality of decorative panels spanning one or more of the plurality of hinges and the plurality of decorative panels together spanning all of the plurality of hinges.
Eaton discloses a siding wall panel system (abstract) including a plurality of decorative panels (siding 20a) each secured to and together covering entirely the first planar surface of the base panel (in the combination, it is understood that the siding assembly of Eaton would be secured to and together cover entirely the first planar surface of the base panel of Hettler et al.), the plurality of decorative panels having lengths extending parallel with the base panel length (in the combination, it is understood that the siding panels of Eaton would have lengths extending parallel with the base panel length of Hettler et al.), at least some of the plurality of decorative panels 
Therefore, from the teaching of Eaton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sheathing panel assembly of Hettler et al. to include a plurality of decorative panels each secured to and together covering entirely the first planar surface of the base panel, the plurality of decorative panels having lengths extending parallel with the base panel length, at least some of the plurality of decorative panels spanning one or more of the plurality of hinges and the plurality of decorative panels together spanning all of the plurality of hinges, as taught by Eaton, in order to preserve the structural quality of the panel by providing weather protection to the outer surface of the building panel.
As per claim 19, Hettler et al. as modified in view of Eaton discloses the at least one stabilizing member comprises a plurality of wood panels (col. 1, lines 25-30 of Eaton) each secured to and together covering entirely the first planar surface of the base panel (in the combination, it is understood that the siding assembly of Eaton would be secured to and together cover entirely the first planar surface of the base panel of Hettler et al.), the plurality of wood panels having lengths extending parallel with the base panel length (in the combination, it is understood that the wood panels of Eaton would have lengths extending parallel with the base panel length of Hettler et al.), at least some of the plurality of wood panels spanning one or more of the plurality of hinges and the plurality of wood panels together spanning all of the plurality of hinges 
As per claim 20, Hettler et al. as modified in view of Eaton discloses the plurality of wood panels comprises a plurality of wood veneers (col. 1, lines 25-30 of Eaton).
Claim(s) 5, 6, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettler et al. (U.S. Patent No. 10,655,324 with provisional filing date June, 30, 2016) in view of Cicanese (U.S. Patent No. 4,685,837).
As per claims 5 (and 14), Hettler et al. fails to disclose at least one (elongated) panel secured to the second planar panel surface of the base panel in the expanded configuration.
Cicanese discloses hinged panels (figure 1) comprising at least one (elongated) panel (54) secured to the second planar panel surface of the base panel in the expanded configuration (in the combination, the elongated panels of Cicanese would be secured to the second planar panel surface of the base panel in the expanded configuration of Hettler et al.).
Therefore, from the teaching of Cicanese, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sheathing panel assembly of Hettler et al. to include at least one (elongated) panel secured to the second planar panel surface of the base panel in the expanded configuration, as taught by Cicanese, in order to further secure the panels in the expanded configuration to prevent unintended failure.

Cicanese discloses hinged panels (figure 1) comprising a brace (54) secured to each of a respective pair of the plurality of sub-panels in the expanded configuration of the base panel (in the combination, the brace of Cicanese would be secured to each of a respective pair of the plurality of sub-panels in the expanded configuration of the base panel of Hettler et al.), the brace extending at least partially along the sub-panel lengths of the respective pair of the plurality of sub-panels (figure 1), the brace maintaining the second surfaces (of the first skins) of the respective pair of the plurality of sub-panels substantially co-planar and preventing a respective closed one of the plurality of hinges from opening (in the combination, the brace of Cicanese would maintain the second surfaces of the respective pair of the plurality of sub-panels of Hettler et al. substantially co-planar and preventing a respective closed one of the plurality of hinges from opening).
Therefore, from the teaching of Cicanese, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sheathing panel assembly of Hettler et al. to include a brace secured to each of a respective pair of the plurality of sub-panels in the expanded configuration of the base panel, the brace extending at least partially along the sub-panel lengths of the 
Response to Arguments
Applicant's arguments have been considered but were not found persuasive. Applicant’s argument that the Hettler reference fails to show or disclose “at least one stabilizing member secured to and covering entirely the first planar panel surface of the base panel in the expanded configuration” (emphasis added) since the wall 300 includes open areas between the studs which are spaced apart. However, the examiner respectfully contends that the claim limitation is met since the term “covering” does not mean non-exposed. By definition, the term cover is defined as: “extend over; rest on the surface of” (https://www.dictionary.com/browse/cover). When claimed as “covering entirely”, the limitation is met since the wall including the studs and header and footer elements entirely extend over or rest on the surface of the base panel. Furthermore, it is understood that a wall is not only made up of studs but typically include a panel attached to both sides of the framing. Although not shown, it is understood that Hettler’s reference to a wall, while it only shows the framing presumably for simplification, would include a panel as well.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633